OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs. While increasing use of mobile homes raises various issues concerning the nature and scope of limitations a municipality may permissibly impose, under the circumstances of this case it is unnecessary to reach these broader questions. Significantly, the town has not excluded all mobile homes as *807permanent residences, but has merely limited them (see Matter of Bogart v Woodburn, 40 AD2d 888; Matter of Stevens v Smolka, 11 AD2d 896). Moreover, petitioner has neither applied for the temporary permit authorized under the ordinance, nor looked into the possibility of locating permanently in the trailer park. Finally, although in a future , case it may be necessary to consider town or even regional needs, there has been no showing that this is the type of community such as would warrant the application of the principles expressed in Berenson v Town of New Castle (38 NY2d 102). In short, on these facts, the constitutional challenge to the ordinance must be rejected.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.